On a review of the record, on petition for rehearing, we find that there is some evidence tending to show that some of the loss of vision of the claimant was caused by the accidental injury sustained by him.
It is, therefore, ordered that the cause be remanded to the State Industrial Commission, with directions to vacate that portion of the award which is based on its finding of 50 per cent. loss of vision in both eyes, to hear additional evidence as to the cause of the loss of vision in the eyes, and to make an award in conformity with its finding, after excluding any loss of vision which was not caused by the accidental injury sustained by the claimant.
RILEY, C. J., CULLISON, V. C. J., and McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. SWINDALL, J., dissents.